Citation Nr: 1745961	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to an initial compensable rating for a laryngeal malignancy, right vocal cord.  

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in September 2015.  A transcript of that hearing has been included in the claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran that explained that the VLJ who had presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a hearing before a different VLJ; otherwise, the case would be assigned to another VLJ.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The issue of entitlement to an initial compensable rating for a laryngeal malignancy, right vocal cord is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD does not cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations; judgment, thinking or mood; total occupational and social impairment; or symptoms approximating such impairment.

2.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9413 (2016).

2.  Criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional evidence, afford the Veteran a VA examination, and obtain records from the SSA.  The AOJ obtained additional VA treatment records and records from the SSA and the Veteran was afforded a VA examination.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating - Anxiety Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for PTSD in May 2009.  In a May 2010 rating decision, the Veteran was granted service connection for anxiety disorder and assigned a rating of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran disagreed with the rating assigned and this appeal ensued. 

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in May 2010, and therefore the claim is governed by DSM-V.  However, because GAF scores were assigned during the pendency of this appeal, the Board will discuss the GAF scores assigned.

At a March 2010 VA psychiatric examination, the Veteran endorsed a depressed mood.  He reported he had not worked since he moved from out of state due to knee and back pain.  The Veteran was noted to have a longtime girlfriend with whom he had a mediocre relationship.  He belonged to a motorcycle club and his activities and leisure pursuits included using the computer, watching television, and spending time with his dogs.  He reported that he drank daily and had a history of fighting.  Mental status evaluation revealed that the Veteran was clean and appropriately dressed.  His speech was unremarkable, spontaneous, clear, and coherent.  He was noted to be manipulative toward the examiner.  His affect was normal and he described his mood as "pretty good."  He was oriented in three spheres and his thought process and thought content were unremarkable.  He had no delusions.  His judgment was intact.  He endorsed trouble sleeping and poor energy.  He denied hallucinations, panic attacks, and homicidal or current suicidal thoughts.  His memory was normal.  The examiner assessed the Veteran with anxiety disorder and assigned a GAF score of 70.  The examiner concluded that the Veteran's psychiatric symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

At an April 2017 VA psychiatric examination, mental status examination revealed that the Veteran was cooperative, polite and appropriate.  He was calm and made eye contact with the examiner.  His affect was appropriate and his mood was within normal limits.  His speech was clear and his thought process was goal oriented.  Delusions, hallucinations, and suicidal ideation and homicidal ideation were absent.  The Veteran was oriented in four spheres and his memory, judgment, and insight were grossly intact.  The examiner indicated that the Veteran reported mild symptoms of anxiety and sleep disturbance.  The examiner concluded that the Veteran's psychiatric symptoms were best summarized as not severe enough either to interfere with occupational and social functioning or to require continuous medication.     

Relevant VA outpatient treatment reports reflect that the Veteran was assigned GAF scores ranging from 42 (in January 2016) to 65 (in October 2011).  The Veteran's reported psychiatric symptoms included depression, sleep disturbance, anxiety, isolating of self, and trouble with concentration and memory.  Mental status evaluations conducted during the relevant appeal period are consistent with the mental status evaluations conducted at the VA examinations reported above.  

Having reviewed the evidence, the Board concludes that the Veteran's anxiety disorder does not warrant a rating in excess of the 10 percent rating that he is currently assigned, and a higher schedular rating is not warranted at any time during the relevant appeal period.  The VA examinations and VA medical entries are most consistent with the objective criteria for a 10 percent rating based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  The objective evidence of record as reported above does not correlate to the criteria for a 30 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had suspiciousness, panic attacks (weekly or less often) or mild memory loss (such as forgetting names, directions, recent events).  That is, many of the symptoms that have traditionally been associated with a 30 percent rating.  While he at times endorsed depression, anxiety, and sleep impairment, those symptoms were found to be mild or transient by the VA examiners.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 30 percent rating.

As noted, although the DSM-V does not rely on GAF scores, because GAF scores were assigned during the relevant appeal period, the Board will discuss the scores assigned.  The GAF scores that were assigned during the appeal period ranged from 42 to 70.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  GAF scores between 42 and 70 range from serious to mild symptoms.  However, while the GAF scores fluctuated considerably, the fact remains that reported psychiatric symptomatology that the Veteran was experiencing appeared fairly consistent.  For example, with his highest and lowest GAF scores, the Veteran's primary symptoms appeared to be depression and difficulty with sleeping and with concentration.  As such, having reviewed the evidence in total, the Board does not see such a differentiation in psychiatric symptomatology during any distinct period on appeal so as to warrant a staged rating in excess of 10 percent.  The Veteran's symptoms of depression, anxiety, and chronic sleep impairment were specifically reported to be mild or transient by the VA examiners which equates to the currently assigned 10 percent rating.   

 The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  In this case, the Veteran's psychiatric symptomatology was reported to be mild.  As such, this impairment was not so profound as to cause even occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 30 percent. 

As such, a schedular rating in excess of 10 percent is not found to be warranted at any time during the relevant time period. 

The Board also finds the assigned schedular ratings for anxiety disorder adequately represents the Veteran's degree of impairment based upon the overall evidence of record for the service-connected anxiety disorder on appeal.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

TDIU

Historically, the Veteran submitted a statement indicating that he was unemployable due to his psychiatric disability in August 2009.  The claim was denied in a May 2010 rating decision.  The Veteran appealed the rating assigned for his service-connected anxiety disorder and indicated that he was unemployable at his Board hearing.  In January 2016, the Board took jurisdiction of the TDIU claim and remanded that claim and the claim for an increased initial rating for anxiety disorder.     

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. §4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016)."). 

For the relevant appeal period, the Veteran was service-connected for diabetes mellitus, type II, rated at 20 percent, anxiety disorder, rated at 10 percent, and laryngeal malignancy of the right vocal cord, rated as 100 percent disabling from September 2013, and noncompensable from May 6, 2014.  The Veteran's combined disability rating was 10 percent from May 12, 2009; 30 percent from August 7, 2009; 100 percent from September 12, 2013; and 30 percent from May 6, 2014.  As such, with the exception of the period from September 12, 2013, to May 5, 2014 (during which a 100 percent schedular rating was assigned), the Veteran did not meet the schedular criteria for a TDIU because the he did not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  38 C.F.R. § 4.16(a).  As such, his claim was referred to the Director of Compensation for extraschedular consideration at the time of the January 2016 Board remand. 

The record shows that the Veteran has variously asserted that he stopped working because of nonservice-connected knee and back pain and due to his service-connected anxiety disorder.  

A VA Form 21-8940 received in December 2016 was associated with the claims file and indicates that the Veteran reported that he stopped working as bar manager in 2007 due to incidents which occurred in Vietnam. 

At a VA psychiatric examination in March 2010, the Veteran reported that he was unable to find employment and had not worked since moved to a new state.  The examiner noted that the Veteran attributed his inability to work to his knees and back.  

Records from the SSA indicate that the Veteran was awarded SSA disability benefits in a January 2011 decision.  A disability determination and transmittal indicates that the Veteran's primary disorder was disorders of the back and the secondary diagnosis was affective/mood disorder.  

At an April 2017 VA psychiatric examination, the examiner indicated that the Veteran's service-connected anxiety disorder does not impact his ability to function in an occupational environment.  The Veteran indicated that he believes that he has not been able to secure employment because employers hold his history of assault and batteries against him.  However, the crimes were committed in 1989, or 1990, and the Veteran indicated that he has no trouble managing his anger now.  The examiner indicated that the Veteran's occupational impairment was attributed to the Veteran's physical condition in his previous evaluation.
 
A request for an opinion from the Director of Compensation and Pension (Director) was obtained in May 2017.  The Director noted the Veteran's relevant medical history and the relevant VA examinations of record and concluded that review of the evidentiary record does not demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities at any period since May 12, 2009, and a grant of a TDIU on an extra-schedular basis is not warranted.  

Having reviewed the relevant evidence of record and in considering the pertinent regulations, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected diabetes mellitus, anxiety disorder, and laryngeal malignancy of the right vocal cord do not, by themselves, render the Veteran unable to secure or following substantially gainful employment at any point since May 12, 2009, when service connection was originally established for anxiety disorder.  While the Board does not doubt that the Veteran's service-connected disabilities had some impact on his employability, there is simply no evidence of record making it factually ascertainable that the Veteran's service-connected disabilities alone rendered him unemployable at any time during the relevant appeal period.   

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU have not been met on a schedular or extraschedular basis.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for anxiety disorder is denied.

Entitlement to a TDIU is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an increased initial rating for laryngeal malignancy, right vocal cord can be reached.

The Veteran contends that his service-connected laryngeal malignancy, right vocal cord warrants a compensable rating.  Specifically, he avers that he has residuals of a laryngeal malignancy including hoarseness, thyroid problems, removal of saliva glands, problems with swallowing, and damaged taste buds due to radiation treatment.  

The Veteran was last afforded a VA examination for his laryngeal malignancy in April 2014, more than three years ago.  In order to properly assess the current severity of the residuals of the laryngeal malignancy, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination for his service-connected laryngeal malignancy of the right vocal cord to assist in determining the residuals and current severity of the disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The examiner should identify each residual of the laryngeal malignancy of the right vocal cord, and indicate the severity of the symptomatology, including symptoms of hoarseness, thyroid problems, removal of saliva glands, problems with swallowing, and damaged taste buds.

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


